Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The information disclosure statement (IDS) submitted on 02/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim number 4 is missing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Both claims 5-6 depend from the missing claim 4.
Looking at antecedent basis it appears that both claim 5 and 6 should be depend from claim 3 and for examination purpose claims 5 & 6 are considered as dependent from claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 9-10, 16-17, 20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shteynberg et al. (Pub. No.: US 2010/0026208 A1).
  
Regarding claim 1, Shteynberg  teaches a control circuit (FIG. 7, 500, FIG. 15, 500C) of a zero current controlled dimming circuit (paragraph [0080], “first diode 240 conducts and second power switch 250 is off. In this period of time, the secondary current ILS charges first capacitor 245, and current from second inductor 260 (current IL2), which is decreasing as shown in FIG. 8C, is provided to second capacitor 265 and LED array 270. At time t=tr, the secondary current I.sub.LS through the secondary side of first transformer 230 substantially reaches zero and first diode 240 turns off”) having a high side power switch (FIG. 7, 250) , a low side power switch (FIG. 7, 300) and an inductor (FIG. 7, 260), and providing an output current (FIG. 7, ILED) to a load (FIG. 7, 270) , the control circuit comprising: 
an error circuit (FIG. 15, error amplifier 925), configured to provide a compensation signal based on a reference signal (paragraph [0120], “a selected or predetermined (output or inductor) current level from memory “) and a current sense signal (FIG. 15, 635) indicative of the output current (paragraph [0120], “The second sensor 635 senses a first parameter, such as an output or inductor 260 current, as described above, and provides a corresponding current level to low pass filter 915, which averages the current level (or signal) to generate an average output (or inductor) current level. Error amplifier 925 compares the average current level from low pass filter 915 to a selected or predetermined (output or inductor) current level from memory 630, and provides a corresponding output error signal (i.e., the error amplifier 925  selected or predetermined (output or inductor) current level from memory 630”); 
a compensation circuit (FIG. 15, compensation resistor 940 and compensation capacitor 930), configured to provide a compensation off time signal based on the compensation signal and a peak value sample and hold signal indicative of a peak value of an inductor current flowing through the inductor (FIG. 15, paragraph [0120], “Resistor 940 and capacitor 930 (also referred to as compensation resistor 940 and compensation capacitor 930) are utilized to maintain a stable speed or rate of the error amplifier 925. Ramp generator 950 begins a positive ramp at the start of a switching cycle and is reset by pulse generator 970 to return to a minimum value (e.g., substantially zero) for the commencement of a next switching cycle. In an exemplary embodiment of the current invention, the ramp speed of error amplifier 925 is orders of magnitude slower than that of ramp generator 950. In another embodiment, the ramp speed of error amplifier 925 is set to be slow enough to preserve circuit stability and fast enough to track changes in output current, such as changes caused by temperature variations or aging. Comparator 655 compares the output of ramp generator 950 to the output of error amplifier 925. When the output of the ramp generator 950 has reached the level of the error signal from error amplifier 925, the comparator 655 trips and the output of comparator 945 goes high and resets flip-flop 670, thereby turning off the power switches 300, 250 in the power converter stages, which remain off until the start of the next switching cycle”); and 


Regarding claim 2, Shteynberg further teaches the error circuit comprises an amplifier (FIG. 15, error amplifier 925).

Regarding claim 9, Shteynberg further teaches ta reference signal generating circuit (FIG. 15, 630), configured to provide a reference off time signal; and a logic circuit (FIG. 15, 650), configured to provide the low side switch control signal (paragraph [0118], “A selected average output or inductor 260 current value is stored in memory 630, and may be predetermined and preloaded into memory 630 or it may be dynamically generated and stored in memory 630. The output of memory 630 is coupled to the non-inverting input of error amplifier 925. The output of the low pass filter 915 is coupled to the inverting input of error amplifier 925 and a first terminal of capacitor 930. The output of error amplifier 925 is coupled to a first terminal of resistor 940 and to the inverting input of comparator 655. A second terminal of resistor 940 is coupled to a second terminal of capacitor 930. An output of a ramp generator 950 is coupled to the non-inverting input of comparator 655. The output of comparator 655 is coupled to the reset input of flip-flop 670. The output of first sensor 645 is coupled to the control logic 650. An output of the control logic 650 is coupled to the input of pulse generator”) based on the compensation off time signal and the reference off time signal (paragraph [0120], “compensation resistor 940 and compensation capacitor 930) are utilized to maintain a stable speed or rate of the error amplifier 925. Ramp generator 950 begins a positive ramp at the start of a switching cycle and is reset by pulse generator 970 to return to a minimum value (e.g., substantially zero) for the commencement of a next switching 

Regarding claim 10, Shteynberg teaches a zero current controlled dimming circuit (FIG. 7, 500, FIG. 15, 500C), comprising: 
a high side power switch (FIG. 7, 250); 
a low side power switch (FIG. 7, 300), coupled in series with the high side power switch (FIG. 7); 
an inductor(FIG. 7, 260), having a first terminal coupled to a connection node of the high side power switch and the low side power switch (FIG. 7), and a second terminal coupled to an input voltage or an output voltage (FIG. 7 output load (anode of LEDs); 
an error circuit (FIG. 15, error amplifier 925), configured to provide a compensation signal based on a reference signal (paragraph [0120], “a selected or predetermined (output or inductor) current level from memory “) and a current sense  selected or predetermined (output or inductor) current level from memory 630”); 
a compensation circuit (FIG. 15, compensation resistor 940 and compensation capacitor 930), configured to provide a compensation off time signal based on the compensation signal and a peak value sample and hold signal indicative of a peak value of an inductor current flowing through the inductor (FIG. 15, paragraph [0120], “Resistor 940 and capacitor 930 (also referred to as compensation resistor 940 and compensation capacitor 930) are utilized to maintain a stable speed or rate of the error amplifier 925. Ramp generator 950 begins a positive ramp at the start of a switching cycle and is reset by pulse generator 970 to return to a minimum value (e.g., substantially zero) for the commencement of a next switching cycle. In an exemplary embodiment of the current invention, the ramp speed of error amplifier 925 is orders of magnitude slower than that of ramp generator 950. In another embodiment, the ramp speed of error amplifier 925 is set to be slow enough to preserve circuit stability and fast enough to track changes in output current, such as changes caused by temperature thereby turning off the power switches 300, 250 in the power converter stages, which remain off until the start of the next switching cycle”); and 
a control signal generating circuit (FIG. 7, 15, 290), configured to provide a low side switch control signal (FIG. 7, 15, drive signal 290) to control the low side power switch based on the compensation off time signal (paragraph [0120], “as compensation resistor 940 and compensation capacitor 930) are utilized to maintain a stable speed or rate of the error amplifier 925. Ramp generator 950 begins a positive ramp at the start of a switching cycle and is reset by pulse generator 970 to return to a minimum value (e.g., substantially zero)”), wherein after the inductor current decreases to zero, the low side power switch maintains on for a compensation off time period determined by the compensation off time signal (paragraph [0120],” compensation resistor 940 and compensation capacitor 930) are utilized to maintain a stable speed or rate of the error amplifier 925. Ramp generator 950 begins a positive ramp at the start of a switching cycle and is reset by pulse generator 970 to return to a minimum value (e.g., substantially zero) for the commencement of a next switching cycle. In an exemplary embodiment of the current invention, the ramp speed of error amplifier 925 is orders of magnitude slower than that of ramp generator 950. In another embodiment, the ramp speed of error amplifier 925 is set to be slow enough to preserve circuit stability and fast enough to track changes in output current, such as changes caused by temperature 

Regarding claim 16, Shteynberg further teaches a reference signal generating circuit (FIG. 15, 630), configured to provide a reference off time signal; and a logic circuit (FIG. 15, 650), configured to provide the low side switch control signal (paragraph [0118], “A selected average output or inductor 260 current value is stored in memory 630, and may be predetermined and preloaded into memory 630 or it may be dynamically generated and stored in memory 630. The output of memory 630 is coupled to the non-inverting input of error amplifier 925. The output of the low pass filter 915 is coupled to the inverting input of error amplifier 925 and a first terminal of capacitor 930. The output of error amplifier 925 is coupled to a first terminal of resistor 940 and to the inverting input of comparator 655. A second terminal of resistor 940 is coupled to a second terminal of capacitor 930. An output of a ramp generator 950 is coupled to the non-inverting input of comparator 655. The output of comparator 655 is coupled to the reset input of flip-flop 670. The output of first sensor 645 is coupled to the control logic 650. An output of the control logic 650 is coupled to the input of pulse generator”) based on the compensation off time signal and the reference off time signal (paragraph [0120], “compensation resistor 940 and compensation capacitor 930) are utilized to maintain a 

Regarding claim 17, Shteynberg teaches control method (FIG. 7, 500, FIG. 15, 500C) of a zero current controlled dimming circuit (paragraph [0080], “first diode 240 conducts and second power switch 250 is off. In this period of time, the secondary current ILS charges first capacitor 245, and current from second inductor 260 (current IL2), which is decreasing as shown in FIG. 8C, is provided to second capacitor 265 and LED array 270. At time t=tr, the secondary current I.sub.LS through the secondary side of first transformer 230 substantially reaches zero and first diode 240 turns off”) having a high side power switch (FIG. 7, 250), a low side power switch (FIG. 7, 300) and an inductor(FIG. 7, 260), the control method comprising: 

generating a time period control signal based on the compensation signal  and a peak value sample and hold signal indicating (FIG. 15, output of 970 combing with flipflop 670)  a peak value of an inductor current flowing through the inductor of the zero current controlled dimming circuit (paragraph [0080], “first diode 240 conducts and second power switch 250 is off. In this period of time, the secondary current ILS charges first capacitor 245, and current from second inductor 260 (current IL2), which is decreasing as shown in FIG. 8C, is provided to second capacitor 265 and LED array 270. At time t=tr, the secondary current I.sub.LS through the secondary side of first transformer 230 substantially reaches zero and first diode 240 turns off”); 
generating a compensation off time signal based on the time period control signal and a slope reference signal; and controlling the low side power switch being on for a compensation off time period after the inductor current flowing through the inductor decreases to zero (paragraph [0120],” compensation resistor 940 and compensation capacitor 930) are utilized to maintain a stable speed or rate of the error amplifier 925. Ramp generator 950 begins a positive ramp at the start of a switching cycle and is reset by pulse generator 970 to return to a minimum value (e.g., substantially zero) for the commencement of a next switching cycle. In an exemplary embodiment of the current invention, the ramp speed of error amplifier 925 is orders of magnitude slower than that 

Regarding claim 20, Shteynberg further teaches generating a reference off time signal (FIG. 15, 630, 635 and 915); and generating a low side switch control signal based on the reference off time signal and the compensation off time signal (paragraph [0118], “A selected average output or inductor 260 current value is stored in memory 630, and may be predetermined and preloaded into memory 630 or it may be dynamically generated and stored in memory 630. The output of memory 630 is coupled to the non-inverting input of error amplifier 925. The output of the low pass filter 915 is coupled to the inverting input of error amplifier 925 and a first terminal of capacitor 930. The output of error amplifier 925 is coupled to a first terminal of resistor 940 and to the inverting input of comparator 655. A second terminal of resistor 940 is coupled to a second terminal of capacitor 930. An output of a ramp generator 950 is coupled to the non-inverting input of comparator 655. The output of comparator 655 is coupled to the 
wherein the low side switch control signal determines an on time period of the low side power switch in a switching period (paragraph [0120], “compensation resistor 940 and compensation capacitor 930) are utilized to maintain a stable speed or rate of the error amplifier 925. Ramp generator 950 begins a positive ramp at the start of a switching cycle and is reset by pulse generator 970 to return to a minimum value (e.g., substantially zero) for the commencement of a next switching cycle. In an exemplary embodiment of the current invention, the ramp speed of error amplifier 925 is orders of magnitude slower than that of ramp generator 950. In another embodiment, the ramp speed of error amplifier 925 is set to be slow enough to preserve circuit stability and fast enough to track changes in output current, such as changes caused by temperature variations or aging. Comparator 655 compares the output of ramp generator 950 to the output of error amplifier 925. When the output of the ramp generator 950 has reached the level of the error signal from error amplifier 925, the comparator 655 trips and the output of comparator 945 goes high and resets flip-flop 670, thereby turning off the power switches 300, 250 in the power converter stages, which remain off until the start of the next switching cycle”).

Allowable Subject Matter
Claims 3, 7-8, 11-15, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding Claim 3, prior art whether stand alone or in combination do not teach the limitation “a difference circuit, having a first input terminal configured to receive the peak value sample and hold signal, a second input terminal configured to receive the compensation signal, and an output terminal configured to provide a time period control signal based on a difference of the peak value sample and hold signal, and the compensation signal; and a compensation signal generating circuit, having a first input terminal configured to receive the time period control signal, a second input terminal configured to receive a slope reference signal, and an output terminal configured to provide the compensation off time signal”. Limitations of claim 3 as a whole are not taught by prior art therefore claim 3 is objected to as being dependent upon a rejected base claim.

Regarding Claim 7, prior art whether stand alone or in combination do not teach the limitation “wherein the zero-crossing signal flips when the drain-source voltage across the low side power switch crosses zero; and a slope reference signal generating circuit, configured to provide a slope reference signal based on the zero-crossing signal”. Limitations of claim 7 as a whole are not taught by prior art therefore claim 7 is objected to as being dependent upon a rejected base claim.




Regarding Claim 11, prior art whether stand alone or in combination do not teach the limitation “a difference circuit, having a first input terminal configured to receive the peak value sample and hold signal, a second input terminal configured to receive the compensation signal, and an output terminal configured to provide a time period control signal based on a difference of the peak value sample and hold signal, and the compensation signal; and a compensation signal generating circuit, having a first input terminal configured to receive the time period control signal, a second input terminal configured to receive a slope reference signal, and an output terminal configured to provide the compensation off time signal”. Limitations of claim 11 as a whole are not taught by prior art therefore claim 11 is objected to as being dependent upon a rejected base claim.

Claims 12-13 depend on claim 11, therefore, are also objected to as being dependent upon a rejected base claim.

Regarding Claim 14, prior art whether stand alone or in combination do not teach the limitation “wherein the zero-crossing signal flips when the drain-source voltage across the low side power switch crosses zero; and a slope reference signal generating circuit, configured to provide a slope reference signal based on the zero-

Claim 15 depends on claim 14, therefore, is also objected to as being dependent upon a rejected base claim.

Regarding Claim 18, prior art whether stand alone or in combination do not teach the limitation “the slope reference signal increases from zero when a drain-source voltage across the low side power switch crosses zero from negative to positive l”. Limitations of claim 18 as a whole are not taught by prior art therefore claim 18 is objected to as being dependent upon a rejected base claim.

Regarding Claim 19, prior art whether stand alone or in combination do not teach the limitation “wherein the zero-crossing signal flips when the drain-source voltage crosses zero; and generating a low side switch control signal based on the zero-crossing signal and the compensation off time signal, wherein the low side switch control signal determines an on time period of the low side power switch in a switching period”. Limitations of claim 19 as a whole are not taught by prior art therefore claim 19 is objected to as being dependent upon a rejected base claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831